Case 1:19-cv-10811-GBD-OTW Document 2 Filed 11/20/19 Page 1 of 7




                                              19 cv 10811
Case 1:19-cv-10811-GBD-OTW Document 2 Filed 11/20/19 Page 2 of 7
Case 1:19-cv-10811-GBD-OTW Document 2 Filed 11/20/19 Page 3 of 7
Case 1:19-cv-10811-GBD-OTW Document 2 Filed 11/20/19 Page 4 of 7
Case 1:19-cv-10811-GBD-OTW Document 2 Filed 11/20/19 Page 5 of 7
Case 1:19-cv-10811-GBD-OTW Document 2 Filed 11/20/19 Page 6 of 7
Case 1:19-cv-10811-GBD-OTW Document 2 Filed 11/20/19 Page 7 of 7
